
	
		II
		109th CONGRESS
		2d Session
		S. 3857
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. Smith (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives to small businesses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bringing Opportunities to Our
			 Small Business Taxpayers Act  or BOOST Act.
		ITax
			 fairness for small businesses
			101.Permanent
			 extension of expensing for small businesses
				(a)Dollar
			 limitationParagraph (1) of section 179(b) of the Internal
			 Revenue Code of 1986, as amended by the Tax Increase Prevention and
			 Reconciliation Act of 2005, is amended by striking $25,000 ($100,000 in
			 the case of taxable years beginning after 2002 and before 2010) and
			 inserting $100,000.
				(b)Reduction in
			 limitationParagraph (2) of section 179(b) of such Code, as
			 amended by the Tax Increase Prevention and Reconciliation Act of 2005, is
			 amended by striking $200,000 ($400,000 in the case of taxable years
			 beginning after 2002 and before 2010) and inserting
			 $400,000.
				(c)Inflation
			 adjustmentsSubparagraph (A) of section 179(b)(5) of such Code,
			 as amended by the Tax Increase Prevention and Reconciliation Act of 2005, is
			 amended by striking and before 2010.
				(d)ElectionParagraph
			 (2) of section 179(c) of such Code, as amended by the Tax Increase Prevention
			 and Reconciliation Act of 2005, is amended by striking and before
			 2010.
				(e)Computer
			 softwareClause (ii) of section 179(d)(1)(A), as amended by the
			 Tax Increase Prevention and Reconciliation Act of 2005, is amended by striking
			 and before 2010.
				102.Modification
			 of construction contracts exception to percentage of completion method of
			 accounting
				(a)In
			 generalClause (ii) section 460(e)(1)(B) of the Internal Revenue
			 Code of 1986 is amended by striking $10,000,000 and inserting
			 $25,000,000.
				(b)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into after the date of the enactment of this Act.
				103.Modification
			 of look-back method for certain construction contracts
				(a)In
			 generalSubparagraph (B) of section 460(b)(3) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(B)Look-back
				method not to apply to certain contractsParagraph (1)(B) shall
				not apply to—
							(i)any construction
				contract which is—
								(I)entered into by a
				taxpayer whose average annual gross receipts for the 3 taxable years preceding
				the taxable year in which such contract is completed do not exceed $25,000,000,
				and
								(II)completed within
				3 years of the contract commencement date, or
								(ii)any other
				contract—
								(I)the gross price
				of which (as of the completion of the contract) does not exceed the lesser of
				$1,000,000 or 1 percent of the average annual gross receipts of the taxpayer
				for the 3 taxable years preceding the taxable year in which the contract was
				completed, and
								(II)which is
				completed within 2 years of the contract commencement date.
								For
				purposes of this subparagraph, rules similar to the rules of subsections (e)(2)
				and (f)(3) shall
				apply..
				(b)Effective
			 dateThe amendments made by this section shall apply to contracts
			 completed in taxable years ending after the date of the enactment of this
			 Act.
				104. Use of cash
			 method of accounting for certain small businesses
				(a)In
			 generalSection 446 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(g)Use of cash
				method of accounting by certain taxpayers
							(1)In
				generalNotwithstanding section 471 and subject to such
				regulations as the Secretary may provide, a qualifying small business taxpayer
				may use the cash receipts and disbursements method of accounting.
							(2)Qualifying
				small business taxpayerFor purposes of this subsection, the term
				qualifying small business taxpayer means a taxpayer which—
								(A)meets the gross
				receipts test under section 448(c) (determined by substituting
				$10,000,000 for $5,000,000 each place it appears
				therein),
								(B)is not prohibited
				from using the cash receipts and disbursement method of accounting under
				section 448, and
								(C)meets the
				requirements described in section 4.01 of Revenue Procedure
				2002–28.
								.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				IIS
			 corporation parity
			201.Reduced
			 recognition period for built-in gains
				(a)In
			 generalParagraph (7) of section 1374(d) of the Internal Revenue
			 Code of 1986 (relating to definitions and special rules) is amended to read as
			 follows:
					
						(7)Recognition
				periodThe term recognition period means the 7-year
				period beginning with the 1st day of the 1st taxable year for which the
				corporation was an S corporation. For purposes of applying this section to any
				amount includible in income by reason of distributions to shareholders pursuant
				to section 593(e), the preceding sentence shall be applied without regard to
				the duration of the recognition period in effect on the date of such
				distribution.
						.
				(b)Effective
			 date
					(1)General
			 ruleThe amendment made by this section shall apply to any
			 recognition period in effect on or after the date of the enactment of this
			 Act.
					(2)Special
			 application to existing periods exceeding 7 yearsAny recognition
			 period in effect on the date of the enactment of this Act, the length of which
			 is greater than 7 years, shall end on such date.
					202.Modification
			 to S corporation passive investment income rules
				(a)Increased
			 Percentage LimitParagraph (2) of section 1375(a) of the Internal
			 Revenue Code of 1986 is amended by striking 25 percent and
			 inserting 60 percent.
				(b)Repeal of
			 excessive passive investment income as a termination event
					(1)In
			 generalSection 1362(d) of the Internal Revenue Code of 1986 is
			 amended by striking paragraph (3).
					(2)Conforming
			 amendmentSubsection (b) of section 1375 of such Code is amended
			 by striking paragraphs (3) and (4) and inserting the following new
			 paragraph:
						
							(3)Passive
				investment income defined
								(A)In
				generalExcept as otherwise provided in this paragraph, the term
				passive investment income means gross receipts derived from
				royalties, rents, dividends, interest, and annuities.
								(B)Exception for
				interest on notes from sales of inventoryThe term passive
				investment income shall not include interest on any obligation acquired
				in the ordinary course of the corporation’s trade or business from its sale of
				property described in section 1221(a)(1).
								(C)Treatment of
				certain lending or finance companiesIf the S corporation meets
				the requirements of section 542(c)(6) for the taxable year, the term
				passive investment income shall not include gross receipts for the
				taxable year which are derived directly from the active and regular conduct of
				a lending or finance business (as defined in section 542(d)(1)).
								(D)Treatment of
				certain dividendsIf an S corporation holds stock in a C
				corporation meeting the requirements of section 1504(a)(2), the term
				passive investment income shall not include dividends from such C
				corporation to the extent such dividends are attributable to the earnings and
				profits of such C corporation derived from the active conduct of a trade or
				business.
								(E)Exception for
				banks, etcIn the case of a bank (as defined in section 581), a
				bank holding company (within the meaning of section 2(a) of the Bank Holding
				Company Act of 1956 (12 U.S.C. 1841(a))), or a financial holding company
				(within the meaning of section 2(p) of such Act (12 U.S.C. 1841(p))), the term
				passive investment income shall not include—
									(i)interest income
				earned by such bank or company, or
									(ii)dividends on
				assets required to be held by such bank or company, including stock in the
				Federal Reserve Bank, the Federal Home Loan Bank, or the Federal Agricultural
				Mortgage Bank or participation certificates issued by a Federal Intermediate
				Credit Bank.
									(F)Coordination
				with section 1374The amount of
				passive investment income shall be determined by not taking into account any
				recognized built-in gain or loss of the S corporation for any taxable year in
				the recognition period. Terms used in the preceding sentence shall have the
				same respective meanings as when used in section
				1374.
								.
					(c)Other
			 Conforming Amendments
					(1)Subparagraph (J)
			 of section 26(b)(2) of the Internal Revenue Code of 1986 is amended by striking
			 25 percent and inserting 60 percent.
					(2)Clause (i) of
			 section 1042(c)(4)(A) of such Code is amended by striking section
			 1362(d)(3)(C) and inserting section 1375(b)(3).
					(3)Subparagraph (B)
			 of section 1362(f)(1) of such Code is amended by striking or
			 (3).
					(4)Clause (i) of
			 section 1375(b)(1)(A) of such Code is amended by striking 25
			 percent and inserting 60 percent.
					(5)The heading for
			 section 1375 of such Code is amended by striking 25
			 percent and inserting 60
			 percent.
					(6)The item relating
			 to section 1375 in the table of sections for part III of subchapter S of
			 chapter 1 of such Code is amended by striking 25 percent and
			 inserting 60 percent.
					(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				203.Nonresident aliens
			 allowed To be shareholders
				(a)Nonresident
			 aliens allowed to be shareholders
					(1)In
			 generalParagraph (1) of section 1361(b) of the Internal Revenue
			 Code of 1986 (defining small business corporation) is amended—
						(A)by adding
			 and at the end of subparagraph (B),
						(B)by striking
			 subparagraph (C), and
						(C)by redesignating
			 subparagraph (D) as subparagraph (C).
						(2)Conforming
			 amendments
						(A)Paragraph (4) and
			 (5)(A) of section 1361(c) of such Code (relating to special rules for applying
			 subsection (b)) are each amended by striking subsection
			 (b)(1)(D) and inserting subsection (b)(1)(C).
						(B)Clause (i) of section 280G(b)(5)(A) of such
			 Code (relating to general rule for exemption for small business corporations,
			 etc.) is amended by striking but without regard to paragraph (1)(C)
			 thereof.
						(b)Nonresident Alien
			 Shareholder Treated as Engaged in Trade or Business Within United
			 States
					(1)In
			 generalSection 875 of the Internal Revenue Code of 1986 is
			 amended—
						(A)by striking
			 and at the end of paragraph (1),
						(B)by striking the
			 period at the end of paragraph (2) and inserting , and,
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(3)a nonresident
				alien individual shall be considered as being engaged in a trade or business
				within the United States if the S corporation of which such individual is a
				shareholder is so
				engaged.
								.
						(2)Pro rata share
			 of S corporation incomeThe
			 last sentence of section 1441(b) of such Code (relating to income items) is
			 amended to read as follows: In the case of a nonresident alien
			 individual who is a member of a domestic partnership or a shareholder of an S
			 corporation, the items of income referred to in subsection (a) shall be treated
			 as referring to items specified in this subsection included in his distributive
			 share of the income of such partnership or in his pro rata share of the income
			 of such S corporation..
					(3)Application of
			 withholding tax on nonresident alien shareholdersSection 1446 of
			 such Code (relating to withholding tax on foreign partners’ share of
			 effectively connected income) is amended by redesignating subsection (f) as
			 subsection (g) and by inserting after subsection (e) the following new
			 subsection:
						
							(f)S corporation
				treated as partnership, etcFor purposes of this section—
								(1)an S corporation
				shall be treated as a partnership,
								(2)the shareholders
				of such corporation shall be treated as partners of such partnership,
								(3)any reference to
				section 704 shall be treated as a reference to section 1366, and
								(4)no withholding tax
				under subsection (a) shall be required in the case of any income realized by
				such corporation and allocable to a shareholder which is an electing small
				business trust (as defined in section
				1361(e)).
								.
					(4)Conforming
			 amendments
						(A)The heading of
			 section 875 of such Code is amended to read as follows:
							
								875.Partnerships;
				beneficiaries of estates and trusts; s
				corporations
								.
						(B)The heading of
			 section 1446 of such Code is amended to read as follows:
							
								1446.Withholding
				tax on foreign partners’ and s corporation shareholders’ share of effectively
				connected
				income
								.
						(5)Clerical
			 amendments
						(A)The item relating
			 to section 875 in the table of sections for subpart A of part II of subchapter
			 N of chapter 1 of such Code is amended to read as follows:
							
								
									Sec. 875. Partnerships; beneficiaries of
				estates and trusts; S
				corporations.
								
								.
						(B)The item relating
			 to section 1446 in the table of sections for subchapter A of chapter 3 of such
			 Code is amended to read as follows:
							
								
									Sec. 1446. Withholding tax on foreign
				partners’ and S corporation shareholders’ share of effectively connected
				income.
								
								.
						(C)Permanent
			 establishment of partners and s corporation shareholdersSection
			 894 of such Code (relating to income affected by treaty) is amended by
			 redesignating subsection (c) as subsection (d) and by inserting after
			 subsection (b) the following new subsection:
							
								(c)Permanent
				establishment of partners and S corporation shareholdersIf a
				partnership or S corporation has a permanent establishment in the United States
				(within the meaning of a treaty to which the United States is a party) at any
				time during a taxable year of such entity, a nonresident alien individual or
				foreign corporation which is a partner in such partnership, or a nonresident
				alien individual who is a shareholder in such S corporation, shall be treated
				as having a permanent establishment in the United States for purposes of such
				treaty.
								.
						(c)Application of
			 other withholding tax rules on nonresident alien shareholders
					(1)Section
			 1441Section 1441 of the
			 Internal Revenue Code of 1986 (relating to withholding of tax on nonresident
			 aliens) is amended by redesignating subsection (g) as subsection (h) and by
			 inserting after subsection (f) the following new subsection:
						
							(g)S corporation
				treated as partnership, etcFor purposes of this section—
								(1)an S corporation
				shall be treated as a partnership,
								(2)the shareholders
				of such corporation shall be treated as partners of such partnership,
				and
								(3)no deduction or
				withholding under subsection (a) shall be required in the case of any item of
				income realized by such corporation and allocable to a shareholder which is an
				electing small business trust (as defined in section
				1361(e)).
								.
					(2)Section
			 1445Section 1445(e) of such
			 Code (relating to special rules relating to distributions, etc., by
			 corporations, partnerships, trusts, or estates) is amended by redesignating
			 paragraph (6) as paragraph (7) and by inserting after paragraph (5) the
			 following new paragraph:
						
							(6)S corporation
				treated as partnership, etcFor purposes of this section—
								(A)an S corporation
				shall be treated as a partnership, and
								(B)the shareholders
				of such corporation shall be treated as partners of such partnership,
				and
								(C)no deduction or
				withholding under subsection (a) shall be required in the case of any gain
				realized by such corporation and allocable to a shareholder which is an
				electing small business trust (as defined in section
				1361(e)).
								.
					(d)Additional
			 conforming amendments
					(1)Section
			 1361(c)(2)(A)(i) of the Internal Revenue Code of 1986 is amended by striking
			 who is a citizen or resident of the United States.
					(2)Section
			 1361(d)(3)(B) of such Code is amended by striking who is a citizen or
			 resident of the United States.
					(3)Section 1361(e)(2)
			 of such Code is amended by inserting (including a nonresident
			 alien) after person the first place it appears.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				204.Expansion of S
			 corporation eligible shareholders to include IRAS
				(a)In
			 generalClause (vi) of section 1361(c)(2)(A) of the Internal
			 Revenue Code of 1986 (relating to certain trusts permitted as shareholders) is
			 amended to read as follows:
					
						(vi)A
				trust which constitutes an individual retirement account under section 408(a),
				including one designated as a Roth IRA under section
				408A.
						.
				(b)Sale of stock in
			 IRA relating to S corporation election exempt from prohibited transaction
			 rulesParagraph (16) of section 4975(d) of the Internal Revenue
			 Code of 1986 (relating to exemptions) is amended to read as follows:
					
						(16)a sale of stock
				held by a trust which constitutes an individual retirement account under
				section 408(a) to the individual for whose benefit such account is established
				if—
							(A)such sale is
				pursuant to an election under section 1362(a) by the issuer of such
				stock,
							(B)such sale is for
				fair market value at the time of sale (as established by an independent
				appraiser) and the terms of the sale are otherwise at least as favorable to
				such trust as the terms that would apply on a sale to an unrelated
				party,
							(C)such trust does
				not pay any commissions, costs, or other expenses in connection with the sale,
				and
							(D)the stock is sold
				in a single transaction for cash not later than 120 days after the S
				corporation election is
				made.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				IIIPension plan
			 incentives and parity
			301.Credit for
			 qualified pension plan contributions of small employers
				(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
					
						45N.Small employer
				pension plan contributions
							(a)General
				RuleFor purposes of section 38, in the case of an eligible
				employer, the small employer pension plan contribution credit determined under
				this section for any taxable year is an amount equal to 50 percent of the
				amount which would (but for subsection (f)(1)) be allowed as a deduction under
				section 404 for such taxable year for qualified employer contributions made to
				any qualified retirement plan on behalf of any employee who is not a highly
				compensated employee.
							(b)Credit Limited
				to 3 YearsThe credit allowable by this section shall be allowed
				only with respect to the period of 3 taxable years beginning with the first
				taxable year for which a credit is allowable with respect to a plan under this
				section.
							(c)Qualified
				Employer ContributionFor purposes of this section—
								(1)Defined
				contribution plansIn the case of a defined contribution plan,
				the term qualified employer contribution means the amount of
				nonelective and matching contributions to the plan made by the employer on
				behalf of any employee who is not a highly compensated employee to the extent
				such amount does not exceed 3 percent of such employee’s compensation from the
				employer for the year.
								(2)Defined benefit
				plansIn the case of a defined benefit plan, the term
				qualified employer contribution means the amount of employer
				contributions to the plan made on behalf of any employee who is not a highly
				compensated employee to the extent that the accrued benefit of such employee
				derived from employer contributions for the year does not exceed the equivalent
				(as determined under regulations prescribed by the Secretary and without regard
				to contributions and benefits under the Social
				Security Act) of 3 percent of such employee’s compensation from the
				employer for the year.
								(d)Qualified
				Retirement Plan
								(1)In
				generalThe term qualified retirement plan means any
				plan described in section 401(a) which includes a trust exempt from tax under
				section 501(a) if the plan meets—
									(A)the contribution
				requirements of paragraph (2),
									(B)the vesting
				requirements of paragraph (3), and
									(C)the distribution
				requirements of paragraph (4).
									(2)Contribution
				requirements
									(A)In
				generalThe requirements of this paragraph are met if, under the
				plan—
										(i)the employer is
				required to make nonelective contributions of at least 1 percent of
				compensation (or the equivalent thereof in the case of a defined benefit plan)
				for each employee who is not a highly compensated employee who is eligible to
				participate in the plan, and
										(ii)allocations of
				nonelective employer contributions, in the case of a defined contribution plan,
				are either in equal dollar amounts for all employees covered by the plan or
				bear a uniform relationship to the total compensation, or the basic or regular
				rate of compensation, of the employees covered by the plan (and an equivalent
				requirement is met with respect to a defined benefit plan).
										(B)Compensation
				limitationThe compensation taken into account under subparagraph
				(A) for any year shall not exceed the limitation in effect for such year under
				section 401(a)(17).
									(3)Vesting
				requirementsThe requirements of this paragraph are met if the
				plan satisfies the requirements of either of the following
				subparagraphs:
									(A)3-year
				vestingA plan satisfies the requirements of this subparagraph if
				an employee who has completed at least 3 years of service has a nonforfeitable
				right to 100 percent of the employee’s accrued benefit derived from employer
				contributions.
									(B)5-year graded
				vestingA plan satisfies the requirements of this subparagraph if
				an employee has a nonforfeitable right to a percentage of the employee’s
				accrued benefit derived from employer contributions determined under the
				following table:
										
											
												
													The
						nonforfeitable
													
													Years of service:percentage
						is:
													
												
												
													120
													
													240
													
													360
													
													480
													
													5100.
													
												
											
										
									(4)Distribution
				requirementsIn the case of a profit-sharing or stock bonus plan,
				the requirements of this paragraph are met if, under the plan, qualified
				employer contributions are distributable only as provided in section
				401(k)(2)(B).
								(e)Other
				DefinitionsFor purposes of this section—
								(1)Eligible
				employer
									(A)In
				generalThe term eligible employer means, with
				respect to any year, an employer which has no more than 25 employees who
				received at least $5,000 of compensation from the employer for the preceding
				year.
									(B)Requirement for
				new qualified employer plansSuch term shall not include an
				employer if, during the 3-taxable year period immediately preceding the 1st
				taxable year for which the credit under this section is otherwise allowable for
				a qualified employer plan of the employer, the employer or any member of any
				controlled group including the employer (or any predecessor of either)
				established or maintained a qualified employer plan with respect to which
				contributions were made, or benefits were accrued, for substantially the same
				employees as are in the qualified employer plan.
									(2)Highly
				compensated employeeThe term highly compensated
				employee has the meaning given such term by section 414(q) (determined
				without regard to section 414(q)(1)(B)(ii)).
								(f)Special
				Rules
								(1)Disallowance of
				deductionNo deduction shall be allowed for that portion of the
				qualified employer contributions paid or incurred for the taxable year which is
				equal to the credit determined under subsection (a).
								(2)Election not to
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year.
								(3)Aggregation
				rulesAll persons treated as a single employer under subsection
				(a) or (b) of section 52, or subsection (n) or (o) of section 414, shall be
				treated as one person. All eligible employer plans shall be treated as 1
				eligible employer plan.
								(g)Recapture of
				Credit on Forfeited Contributions
								(1)In
				generalExcept as provided in paragraph (2), if any accrued
				benefit which is forfeitable by reason of subsection (d)(3) is forfeited, the
				employer’s tax imposed by this chapter for the taxable year in which the
				forfeiture occurs shall be increased by 35 percent of the employer
				contributions from which such benefit is derived to the extent such
				contributions were taken into account in determining the credit under this
				section.
								(2)Reallocated
				contributionsParagraph (1) shall not apply to any contribution
				which is reallocated by the employer under the plan to employees who are not
				highly compensated
				employees.
								.
				(b)Credit Allowed
			 as Part of General Business CreditSection 38(b) of the Internal
			 Revenue Code of 1986 (defining current year business credit) is amended by
			 striking plus at the end of paragraph (29), by striking the
			 period at the end of paragraph (30) and inserting , plus, and by
			 adding at the end the following new paragraph:
					
						(31)in the case of
				an eligible employer (as defined in section 45E(e)), the small employer pension
				plan contribution credit determined under section
				45M(a).
						
				(c)Conforming
			 Amendments
					(1)Subsection (c) of
			 section 196 of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting , and, and by adding at the
			 end the following new paragraph:
						
							(14)the small
				employer pension plan contribution credit determined under section
				45E(a).
							
					(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 45M. Small
				employer pension plan
				contributions.
							
							.
					(d)Effective
			 DateThe amendments made by this section shall apply to
			 contributions paid or incurred in taxable years beginning after December 31,
			 2006.
				302.Deduction for
			 pension contributions allowed in computing net earnings from
			 self-employment
				(a)In
			 generalSection 1402(a) of the Internal Revenue Code of 1986
			 (defining net earnings from self-employment) is amended by striking
			 and at the end of paragraph (15), by striking the period at the
			 end of paragraph (16) and inserting , and, and by inserting
			 after paragraph (16) the following new paragraph:
					
						(17)any deduction
				allowed under section 404 by reason of section 404(a)(8)(C) shall be allowed,
				except that the amount of such deduction shall be determined without regard to
				this
				paragraph.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				IVHealth insurance
			 costs parity
			401.Deduction for
			 health insurance costs allowed in computing net earnings from
			 self-employment
				(a)In
			 generalSection 1402(a) of the Internal Revenue Code of 1986
			 (defining net earnings from self-employment), as amended by section 302, is
			 amended by striking and at the end of paragraph (16), by
			 striking the period at the end of paragraph (17) and inserting ,
			 and, and by inserting after paragraph (17) the following new
			 paragraph:
					
						(18)any deduction
				allowed under section 162(l) shall be
				allowed.
						.
				(b)Conforming
			 amendmentSection 162(l) of the Internal Revenue Code of 1986
			 (relating to special rule for health insurance costs of self-employed
			 individuals) is amended by striking paragraph (4) and by redesignating
			 paragraph (5) as paragraph (4).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				
